Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19      PageID.1   Page 1 of 44




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


     ANTHONY KARHOFF

           Plaintiff,                                        Case No.
                                                             Hon.

     v.


     HOME DEPOT U.S.A., INC., a foreign corporation,
     DOUGLAS MAKIDON, in his corporate and individual capacities,
     JASON BOIVIN, in his corporate and individual capacities,
     BRENT RAMSEY, in his corporate and individual capacities,
     MATTHEW GOODING, in his corporate and individual capacities, and
     RON GOMES-PETRACH, in his corporate and individual capacities,

          Defendants.
     _____________________________________________________________

     THOMAS R. WARNICKE (P47148)
     Law Offices of Thomas R. Warnicke, PLLC
     Attorney for Plaintiff
     16291 W. 14 Mile Road, Suite 21
     Beverly Hills, MI 48025
     (248) 930-4411
     tom@warnickelaw.com
     _____________________________________________________________

                COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff, Anthony D. Karhoff, by and through his attorneys, the Law

     Offices of Thomas R. Warnicke, PLLC, for his Complaint against

     Defendants, states and alleges the following:

                                        1
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19         PageID.2    Page 2 of 44




                           JURISDICTION AND VENUE

     1.    This action is brought, in part, pursuant to the Family Medical Leave

           Act, (hereafter FMLA), 29 U.S.C. § 2601 et seq., and Michigan’s

           Persons with Disabilities Civil Rights Act (PDCRA), MCL 37.1101 et

           seq., under the entitlement or interference theory, as well as the

           discrimination or retaliation theory, and for other violations of state

           law.

     2.    This Court has jurisdiction over this action pursuant to 42 U.S.C. §

           2000e-5, and supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

           The court also has jurisdiction pursuant to 28 U.S.C. §§ 451,

           1331,1337,1343, and/or 1345.

     3.    Declaratory, injunctive and other appropriate relief, including

           monetary, is sought pursuant to each of the aforementioned Acts.

     4.    Plaintiff, Anthony D. Karhoff, currently resides in Bancroft,

           Michigan, and at all times relevant hereto, was a resident and citizen

           of the county of Shiawassee, state of Michigan and within the

           jurisdiction of this Court.

     5.    Upon information and belief, Defendant, Home Depot U.S.A., Inc.

           (hereinafter referred to as “Defendant Home Depot” or “Home

           Depot”) is a Delaware corporation, with its corporate headquarters in


                                         2
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19          PageID.3      Page 3 of 44




           Atlanta, Georgia. Defendant Home Depot does business throughout

           Michigan, the United States and internationally, including operating

           multiple retail stores within the jurisdiction of this Court.

     6.    Upon information and belief, Defendant Home Depot is the world’s

           largest home improvement specialty retailer and owns/operates stores

           in all 50 states, the District of Columbia, Puerto Rico, U.S. Virgin

           Islands, 10 Canadian provinces and Mexico.

     7.    At all times relevant hereto, Plaintiff worked for Defendant Home

           Depot in District 244, including primarily at its retail store #2772

           located within the jurisdiction of this Court, in the city of Owosso,

           county of Shiawassee, and state of Michigan. Plaintiff has also

           worked at other Home Depot stores within District 244.

     8.    Upon information and belief, Defendant Douglas Makidon, was at all

           times relevant hereto, employed as District Execution Manager

           (DEM) for Defendant Home Depot for District 244.

     9.    Upon information and belief, Defendant Makidon, was a citizen and

           resident of the State of Michigan, and/or otherwise within the

           jurisdiction of this Court, at all times relevant to the allegations

           pertaining to him contained herein.




                                         3
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19       PageID.4   Page 4 of 44




     10.   Upon information and belief, Defendant Makidon was transferred

           and/or took a new position with Home Depot on the East Coast in or

           about the summer of 2018.

     11.   Upon information and belief, Defendant Jason Boivin, was at all times

           relevant hereto, employed as Assistant District Manager or Assistant

           District Execution Manager for Defendant Home Depot in District

           244.

     12.   Upon information and belief, Defendant Boivin, is a citizen and

           resident of the State of Michigan, and/or otherwise within the

           jurisdiction of this Court.

     13.   Upon information and belief, Defendant Brent Ramsey, was at all

           times relevant hereto, employed as Department Supervisor at Home

           Depot store # 2772, and was Plaintiff’s Supervisor.

     14.   Upon information and belief, Defendant Ramsey was transferred to

           the Auburn Hills Home Depot store in or about winter of 2016.

     15.   Upon information and belief, Defendant Ramsey, is a citizen and

           resident of the State of Michigan, and/or otherwise within the

           jurisdiction of this Court.

     16.   After Defendant Ramsey left store #2772, Defendant Matthew

           Gooding became Plaintiff’s Department Supervisor at store # 2772.


                                         4
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19        PageID.5    Page 5 of 44




     17.   Upon information and belief, Defendant Gooding, is a citizen and

           resident of the State of Michigan, and/or otherwise within the

           jurisdiction of this Court.

     18.   Upon information and belief, Defendant Ron Gomes-Petrach was at

           all times relevant hereto, employed as District Execution Manager

           (DEM) for Defendant Home Depot in District 244.

     19.   Upon information and belief, Defendant Gomes-Petrach, is a citizen

           and resident of the State of Michigan, and/or otherwise within the

           jurisdiction of this Court.

     20.   Venue and jurisdiction is proper in this Court pursuant to Federal

           Question Jurisdiction (violation of the FMLA), as well as because

           Defendant Home Depot does business throughout the jurisdiction of

           this Court; the individual Defendant’s were employed by Defendant

           Home Depot and worked within the jurisdiction of this Court, and the

           operative facts giving rise to the claims set forth herein took place

           within the jurisdiction of this Court.

     21.   Additionally, this Court has pendant jurisdiction over Plaintiff’s state

           law claims.

     22.   Declaratory, injunctive and other appropriate relief, including

           monetary damages, is sought in an amount in excess of $75,000.


                                         5
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19         PageID.6    Page 6 of 44




     GENERAL ALLEGATIONS AND STATEMENT OF CLAIMS

     23.   Plaintiff repeats and re-alleges the allegations set forth above.

     24.   Plaintiff is a 34-year-old male.

     25.   On or about September 14, 2003, Plaintiff began his employment with

           Home Depot as a part-time Freight Team Associate.

     26.   Plaintiff informed Home Depot, specifically Assistant Store #2772

           Manager Joe Harper, during his interview for employment about his

           medical condition, underdeveloped sinuses, which caused chronic and

           severe migraines for years, along with the risk of stroke.

     27.   Defendant Home Depot was aware of Plaintiff’s medical condition at

           the time Plaintiff was hired.

     28.   Plaintiff’s medical condition is considered a disability under the

           Americans with Disability Act and the Michigan Persons with

           Disabilities Civil Rights Act.

     29.   During his first few years, Plaintiff was allowed to take unlimited time

           off due to his medical condition/disability, with no reprimand from

           Home Depot.

     30.   Despite his medical condition/disability, Plaintiff was a diligent and

           hard-working employee throughout his career at Home Depot.




                                           6
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19         PageID.7    Page 7 of 44




     31.   Plaintiff worked his scheduled shift from 4am to 8am, Monday

           through Friday.

     32.   When Plaintiff was not at work, he volunteered his time to help the

           Shiawassee County Fair and worked with 4H and FFA members.

     33.   In or around March 2004, the freight team that Plaintiff was part of at

           Home Depot, was rescheduled to work from 10:00 pm to 6:30 am

           Monday through Friday, resulting in Plaintiff being designated as a

           full-time employee.

     34.   Plaintiff was not granted a raise after his first year due to his medical

           condition/disability and accommodations, despite his continued stellar

           work ethic and positive reviews.

     35.   During 2004, Plaintiff attempted to advance his career at Home Depot

           and began volunteering for extra jobs around the store, including in

           inventory, garden recovery and the InFocus team.

     36.   Additionally, Plaintiff became a paid-on-call volunteer firefighter with

           the Shiawassee Township Fire Department and participated in helping

           the Red Cross Annual Boot Drive Fundraisers.

     37.   In 2005, Home Depot contacted Plaintiff about a position as the new

           InFocus team Captain.




                                         7
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19          PageID.8   Page 8 of 44




     38.   Plaintiff began working with management on safety and shrink issues,

           leading a team of five Home Depot associates, as well as setting up,

           planning and implementing a fire safety day to take place each

           September.

     39.   Plaintiff applied for various supervisory positions with Home Depot,

           however, he was not even considered for any such positions.

     40.   In 2006, Home Depot transitioned the full-time freight positions back

           to part-time positions and eliminated the third shift freight positions

           altogether.

     41.   Home Depot did not have any full-time positions available for any of

           the associates, so Plaintiff and other third shift associates were forced

           to accept either part-time status or to quit their jobs.

     42.   Plaintiff accepted a part-time position in Lumber and Building

           Materials, even though his working hours were not consistent.

     43.   Plaintiff continued to maintain his position as InFocus Captain,

           leading his store to the highest safety scores within the district.

     44.   Plaintiff continued to apply for other full-time sales associate and

           department supervisor positions but was never selected.

     45.   In the meantime, Plaintiff continued his education by attending the

           Michigan Firefighter Training Councils Firefighter I + II Program,


                                         8
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19         PageID.9    Page 9 of 44




           completed his courses with top honors, and became a full certified

           firefighter serving the Township of Shiawassee.

     46.   Soon after, Plaintiff was hired as a reserve firefighter for the City of

           Owosso.

     47.   In 2007, Plaintiff sought additional employment to supplement his

           income, which had decreased as a result of his forced part-time status

           at Home Depot # 2772.

     48.   Additionally, Plaintiff enrolled in an EMT program to continue his

           education in emergency services.

     49.   Moreover, Plaintiff continued to seek other full-time sales and

           supervisory positions within Home Depot, however, he was never

           even afforded the opportunity of an interview for any such available

           positions.

     50.   Plaintiff was hired full-time at another company delivering currency

           Monday through Friday, and worked weekend shifts at Home Depot.

     51.   Plaintiff was selected as “Firefighter of the Year” for Shiawassee

           County and received a state proclamation to honor his overwhelming

           commitment to helping the public.

     52.   Plaintiff was also elected to serve as Trustee of the Shiawassee

           County Firefighters Association for a two-year term.


                                         9
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19        PageID.10   Page 10 of 44




      53.   In 2008, Plaintiff’s home store (Home Depot # 2772) and District 320

            (which later became District 244), asked him to join the Home

            Depot’s MET program, to which Plaintiff agreed.

      54.   Plaintiff and the MET Traveling team assisted with Home Depot’s

            sets at three of its main stores (Fenton, East Lansing and Owosso) and

            if needed, other stores within District 320.

      55.   Plaintiff wanted to explore more opportunities and decided to leave

            the Shiawassee Township Fire Department and was hired by the

            Vernon Township Fire Department as a firefighter.

      56.   In 2009, Plaintiff was nominated by his peers as the Vernon Township

            Firefighter of the Year.

      57.   Plaintiff finished his 2-year term at Shiawassee County Firefighters

            and was elected by all the firefighters/fire departments of Shiawassee

            County to serve as President of the Shiawassee County Firefighters

            Association for a 2-year term.

      58.   In 2011, Plaintiff was advised by Home Depot to apply for and take

            intermittent FMLA leave due to the severity of his chronic pain/

            disability.

      59.   Plaintiff’s condition/disability required him to seek numerous doctor

            visits and pain procedures continuously.


                                         10
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19        PageID.11       Page 11 of 44




      60.   Plaintiff, while under the advisement of his physician, was unable to

            operate any machinery or drive to work due to his condition and the

            medication he was taking, which required him to recuperate at home.

      61.   Plaintiff returned to work when his pain management was at a level

            that was safe for driving and working.

      62.   Plaintiff was promoted as Vernon Township Fire Department

            Sergeant, ending his term as President of the Shiawassee County

            Firefighters Association, and was elected to the Michigan State

            Fireman’s Association as the 3rd Executive Director of the Board.

      63.   Plaintiff was again selected as Firefighter of the Year, this time by the

            Argus Press Readers.

      64.   In 2011, Plaintiff announced his intention to run for Shiawassee

            Township Supervisor.

      65.   Home Depot began to redistrict its Michigan stores which resulted in

            Plaintiff’s relocation to District 244.

      66.   At this time, Plaintiff became part of a store centric team which

            eliminated his requirement of traveling to different stores.

      67.   In 2012, Plaintiff, who was working as a MET Associate for Home

            Depot Store # 2772, also became the InFocus Captain, Coach for the




                                         11
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19       PageID.12    Page 12 of 44




            MET Team # 2772, and District Member on the MET employee

            committee.

      68.   In or about 2012, Plaintiff was elected as the 2nd Executive Director

            of The Michigan State Firemen’s Association.

      69.   Additionally, in 2012, Plaintiff was elected by the residents of

            Shiawassee Township to serve a 4-year term as Shiawassee Township

            Supervisor.

      70.   In 2013, Plaintiff applied for instore management positions at Home

            Depot.

      71.   Yet again, Plaintiff was not considered nor interviewed for any of the

            open positions at Home Depot for which he had applied.

      72.   Furthermore, even Plaintiff’s applications for various training

            opportunities were denied.

      73.   In 2014, Plaintiff continued to work with his various paid and

            voluntary positions with increasing responsibilities.

      74.   In 2015, while Plaintiff continued his regular position with Home

            Depot, as a MET Associate for Store # 2772, and the InFocus Captain

            for the MET Team # 2772, Plaintiff was targeted for the use of his

            FMLA.




                                         12
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19        PageID.13    Page 13 of 44




      75.   Specifically, Plaintiff’s Supervisor stated that he needed someone

            continuously present to represent team members, unlike Plaintiff who

            sometimes was off work on FMLA leave.

      76.   Though Plaintiff repeatedly informed his Supervisors that heavy or

            repetitive lifting aggravated his medical condition/disability, Plaintiff

            was assigned very onerous and difficult tasks because of his strength

            and size, which were not given to other associates.

      77.   During 2015, Plaintiff again applied for open instore management

            positions at Home Depot, however, he was not considered nor

            interviewed.

      78.   Furthermore, Plaintiff’s additional training requests at Home Depot

            were ignored and/or denied again.

      79.   At or around this time, Plaintiff became the youngest elected

            Chairman and President of the Michigan Townships Association

            Shiawassee County Chapter.

      80.   Plaintiff was selected as Best Elected Official/Politician of the Year

            by the Argus Press Readers.

      81.   In 2016, Plaintiff sought and won the Democratic Party nomination

            through a primary election for the 85th District House of

            Representatives.


                                         13
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19        PageID.14   Page 14 of 44




      82.   Despite Plaintiff’s need for intermittent FMLA leaves, Plaintiff’s

            direct and District Managers at Home Depot had no choice but to give

            him continuously good work reviews due to Plaintiff’s stellar

            performance.

      83.   Plaintiff continued to request higher level positions and promotions

            with Home Depot, but despite his good reviews, Plaintiff’s managers

            would not designate him as promotable.

      84.   Plaintiff’s managers would also refuse or fail to note on his reviews

            that their decision was based on his use of FMLA, however, they

            would verbally state that their failure to do so was directly because of

            his attendance that was associated with his FMLA leaves.

      85.   Plaintiff’s managers continued to manipulate other areas of his

            performance reviews in a negative manner in order to keep him in his

            position and designation as “not promotable,” even though Plaintiff

            had years of experience and was more than qualified that other

            similarly situated employees.

      86.   On more than one occasion, Plaintiff’s confidential information was

            leaked to other associates stating that his absences were protected

            under FMLA.




                                        14
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19        PageID.15   Page 15 of 44




      87.   Such confidential information was leaked by Defendants Ramsey and

            Gooding.

      88.   These violations of Plaintiff’s privacy and related HIPAA laws, forced

            Plaintiff to find himself in unfortunate positions of having to explain

            his situation to stop the rumors from co-workers.

      89.   Plaintiff always called in for FMLA leave by calling the

            Merchandising Execution Manager, Defendant Boivin, for the

            Merchandising Execution Team as he had been directed to do.

      90.   As Plaintiff’s procedures and pain increased, he started to use more

            and more FMLA time, gradually depleting and regaining FMLA hours

            based on a rolling calendar year.

      91.   On or about December 8, 2016, Plaintiff received an email noting the

            number of available FMLA hours for use and when more hours would

            become available.

      92.   Plaintiff properly noted all dates and kept all records.

      93.   Such related records included an email on or about September 21,

            2016, which Plaintiff had received from Defendant Boivin, which

            indicated his Plaintiff’s number of available FMLA hours as of

            December 29, 2016.




                                         15
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19        PageID.16    Page 16 of 44




      94.   Specifically, the email indicated that Plaintiff had 32.75 available

            FMLA hours as follows: 12/29/2016 (8 hours), 1/5/2017 (2.75 hours),

            1/12/2017 (8 hours), 1/14/2017 (6 hours), and 1/25/2017 (8 hours).

      95.   On or about January 3, 2017, Plaintiff called in to use 8 hours of his

            FMLA leave.

      96.   On or about January 13, 2017, Plaintiff called in to use 8 hours of his

            FMLA leave.

      97.   On or about January 18, 2017, Plaintiff called in to use 8 hours of his

            FMLA leave.

      98.   On or about February 2, 2017, Plaintiff called in to use 8 hours of his

            FMLA leave.

      99.   On or about February 3, 2017, Plaintiff was called to the back room at

            Home Depot where he was confronted by his Managers, Defendants

            Boivin and Makidon.

      100. Plaintiff was informed that he was being terminated because he called

            in on January 8 but did not have any available FMLA leave time.

      101. Plaintiff immediately informed his Managers that he had previously

            received an email, from Defendant Boivin, with his available FMLA

            time listed.




                                        16
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19        PageID.17    Page 17 of 44




      102. Defendants Boivin and Makidon both stated to the effect: “We don’t

            care. We had an audit done and it said you don’t have any time

            available.”

      103. Plaintiff was informed that because he did not have any FMLA or

            personal time, his termination was a direct result of a violation of

            Home Depot’s time and attendance policy.

      104. After Plaintiff was informed of his termination, Defendant Gooding

            walked him out of the building in front of various co-workers of

            Plaintiff.

      105. This was extremely embarrassing and humiliating to Plaintiff.

      106. Thereafter, Plaintiff promptly continued to inform his supervisors and

            Home Depot’s HR department that he had enough FLMA time to

            cover his leaves and that an error must have occurred.

      107. Yet, Home Depot refused to acknowledge that an error had occurred.

      108. Home Depot upheld Plaintiff’s termination.

      109. Home Depot cut off Plaintiff’s health benefits.

      110. Plaintiff had to discontinue his pain treatments because his Home

            Depot health benefits were terminated.




                                         17
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19       PageID.18    Page 18 of 44




      111. Soon after, whenever Plaintiff was out in his small community, people

            frequently approached him and inquired about why he no longer

            worked at Home Depot.

      112. Such inquiries left Plaintiff embarrassed, humiliated, and desolate.

      113. Plaintiff was also very anxious and concerned about his political

            career, especially with all of the negative and false rumors about

            Plaintiff going around the community about his sudden and

            unexpected termination from Home Depot.

      114. On February 20, 2017, Plaintiff was instructed by someone at Home

            Depot HR and/or Advice and Counsel Group to contact his “DEM”

            (who was Defendant Makidon) about his FMLA determination and

            termination from employment.

      115. Plaintiff placed several calls to Defendant Makidon as instructed and

            left messages.

      116. However, none of Plaintiff’s calls or message to Makidon were

            answered.

      117. On February 23, 2017, Plaintiff’s attorney contacted Home Depot’s

            counsel requesting Plaintiff’s employment and medical file and sent a

            letter in an attempt to obtain more information regarding Plaintiff’s




                                        18
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19        PageID.19    Page 19 of 44




            wrongful termination and to determine if a resolution could be

            reached.

      118. Several hours later, Defendant Makidon contacted Plaintiff to inform

            him that there were, in fact, errors on his FMLA time calculations,

            that Home Depot made a mistake and that he wanted Plaintiff to

            return to work at Home Depot.

      119. Plaintiff needed to give 2 weeks’ notice to his employer at that time, a

            position that he had been forced to accept with less salary and benefits

            than he had been receiving at Home Depot.

      120. Additionally, Plaintiff denied Plaintiff’s request for unemployment

            during the time he was terminated.

      121. On or about March 11, 2017, Plaintiff spoke to Dan Wenzlick, a

            Merchandising Execution Associate at store # 2772, who stated that

            Defendant Makidon met with the Merchandising Execution Team and

            told them to treat Plaintiff as if nothing ever happened, like he had

            been on “an extended leave.”

      122. Plaintiff was informed that he would receive a check for 120 hours,

            excluding the two weeks that he needed to notify his other employer

            about his rehire to Home Depot.




                                         19
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19        PageID.20    Page 20 of 44




      123. However, Plaintiff was told by Home Depot, via Defendant Makidon,

            that he would still be on Final Warning.

      124. Defendant Makidon told Plaintiff in very threatening and hostile

            manner that if Plaintiff was ever late or called in again for work, he

            would be terminated.

      125. Plaintiff felt threatened and retaliated against by Defendant Makidon’s

            stateements and wondered if he was being set up to fail.

      126. Plaintiff requested the balance of his FMLA time and was told that

            HR would have the figures along with his direct deposit and benefits

            reinstatement.

      127. Plaintiff feared being late one day and was told by other co-workers

            that they were only verbally reprimanded when they showed up over

            two hours late to their shift.

      128. Home Depot’s HR told Plaintiff that all records regarding his

            termination were unavailable for review.

      129. Plaintiff found HR’s statement very suspicious and strange.

      130. Home Depot’s Benefit Line, however, indicated that Plaintiff was still

            terminated, and that his benefits were not available.

      131. The Benefit Line also did not have any information about the FMLA

            time available for Plaintiff.


                                             20
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19       PageID.21    Page 21 of 44




      132. On or about March 14, 2017, the store opener for Home Depot #2772

            was late, causing Plaintiff to be late for punching in (even though

            Plaintiff was not late), requiring his manager, Defendant Gooding, to

            record all of Plaintiff’s time manually so ensure that Plaintiff would

            not be terminated.

      133. Plaintiff again called Home Depot HR to determine the amount of

            FMLA available and was told to call back on March 21, 2017.

      134. On March 13, 2017, Plaintiff had to explain to his co-workers that he

            was not terminated, only to have his co-workers respond with anger

            and non-cooperation while working with Plaintiff.

      135. Co-workers were told by management not to talk to anyone about the

            situation including Plaintiff.

      136. Plaintiff was, however, informed by a co-worker that all of the

            associates were angry at him and to expect a hard time from them

            when he returned.

      137. Plaintiff asked his co-worker exactly who was mad at him and why, to

            which the co-worker responded, “no comment on that, you might

            want to sue me.”




                                         21
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19       PageID.22    Page 22 of 44




      138. Plaintiff was informed by another co-worker that some co-workers

            were saying that Plaintiff “cried wolf” and were upset that he was

            back because they wanted his position, specifically Sarah Mertle.

      139. Plaintiff continued thereafter to be harassed by Sarah Mertle, who

            swore at Plaintiff, including such comments as “F**k I hate this”, “I

            f**king hate working here.”

      140. Plaintiff only received payment for the 115.5 hours, the additional 88

            hours are currently unpaid.

      141. The Home Depot system continued to designate and report that

            Plaintiff was not eligible for FMLA leave, including intermittent

            leave, needlessly causing Plaintiff a great deal of worry and feelings

            of desperation about what to do when he was overcome with pain.

      142. On or about April 26, 2017, Plaintiff went to see his specialist and she

            expressed her concern over the fact that Plaintiff had experienced an

            interruption in the sequence of his medical procedures, which left him

            in more pain and informed him that he would have to have additional

            procedures to correct the issue as much as possible.

      143. On or about May 1, 2017, Plaintiff was told unofficially that he would

            not be interviewed for an open Supervisor’s position on the 3rd shift

            freight team specifically because he was on intermittent FMLA.


                                          22
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19       PageID.23   Page 23 of 44




      144. Plaintiff once again applied for a position of MET.

      145. Plaintiff was not interviewed by management, despite management

            informing employees that everyone who applied would be

            interviewed.

      146. This was also in further retaliation of Plaintiff’s FMLA status and

            complaints made by his attorney to Home Depot corporate.

      147. On or about June 9, 2017, Plaintiff’s supervisor, Defendant Gooding

            informed his whole team that Plaintiff was taking off a half day for a

            medical procedure.

      148. Such information should not have been conveyed by Gooding to other

            employees at the store.

      149. Divulging such private medical information of Plaintiff was

            retaliatory and in violation of HIPAA laws.

      150. Defendant Gooding disclosed such information for the purpose of

            inciting the wrath of his co-workers against Plaintiff for taking FMLA

            time off.

      151. On or about July 12, 2017, Plaintiff immediately called in to work

            after he discovered his mother, who is disabled, had fallen and

            sustained multiple injuries.




                                           23
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19         PageID.24   Page 24 of 44




      152. Upon his return the next day, Plaintiff apologized to his associates for

            the necessary call in, only to receive ridicule and comments such as

            “that’s what life alert is for.”

      153. Defendant Home Depot’s managers were aware of the harassment

            toward Plaintiff and did nothing to stop it.

      154. In fact, their actions promoted and encouraged such harassment and

            retaliation.

      155. Plaintiff was further harassed and retaliated against by Pam Patsey,

            Dan Wenzlick, Defendant Gooding, Sarah Mertle, and Defendant

            Boivins, all of whom teamed together and conspired to make it a

            hostile environment for Plaintiff due to his FMLA leave/disability

            status.

      156. Plaintiff was also subjected to mocking comments about his physical

            status and age such as “you’re falling apart,” “you’re a mess,” and

            “we should take you out back and shoot you,” which were again

            attributed to Plaintiff’s FMLA/disability status.

      157. Plaintiff consistently applied for other and better positions and

            promotions at Home Depot to further his career, including at store #

            2772 and others within the same district 244.




                                           24
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19           PageID.25   Page 25 of 44




      158. However, Plaintiff was refused and/or denied any promotional

             opportunities he was qualified and applied for.

      159. Plaintiff even received an admission from Home Depot Assistant

             Manager, Byrne (last name unknown), that Plaintiff was being

             blackballed and that he was not going to be offered any promotional

             positions because she had talked to Plaintiff’s managers and was told

             that Plaintiff took too much time off with his FMLA leaves and had

             “things in the closet” about his attendance.

      160.   Plaintiff was also embarrassed to be forced to inform his managers

             about his sexuality since his “partner” had applied to work at the same

             store.

      161. On or about November 20, 2017, Plaintiff, once again, applied for a

             supervisory position within his own district team.

      162. Furthermore, the company policy states that all who apply for a

             position are required to receive an interview.

      163. Yet, the interviewer for the position, Defendant Boivin, never

             interviewed Plaintiff.

      164. This was in direct violation of Home Depot policy.




                                         25
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19        PageID.26    Page 26 of 44




      165. Boivins’ failure and refusal to interview Plaintiff was also directly in

            retaliation for Plaintiff’s FMLA leave status and for his complaints to

            Home Depot management, including through Plaintiff’s attorney.

      166. On November 23, 2017, Plaintiff called Associate Advice Counsel

            Group to report a workplace harassment in which he was being

            targeting by Associate Sarah Mertle.

      167. On November 28, 2017, Plaintiff greeted Ms. Mertle in which he was

            left with Ms. Mertle stating that “she f***ing hates this place” and

            continued to question Plaintiff on if he was purposely wearing

            cologne to make her sick.

      168. Plaintiff responded to the accusation by stating that he wasn’t wearing

            cologne and that he didn’t do anything different than any other day.

      169. Furthermore, Plaintiff reported issues such as this in the past to his

            supervisor Defendant Gooding, to which Defendant Gooding

            approached Ms. Mertle advising her to seek medical attention to get

            allergy testing that she could give to the company.

      170. Upon information and belief, Ms. Mertle has still not sought medical

            attention, nor has she submitted any documentation stating that she

            has any allergies.




                                         26
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19       PageID.27    Page 27 of 44




      171. In opposition of Ms. Mertle’s friendly attitude towards to all other

            Home Depot employees, Ms. Mertle always communicates to Plaintiff

            negatively.

      172. Additionally, Plaintiff has attempted to give Ms. Mertle advice on

            how to become a better associate and tips on how to reach full-time

            employment, but always received negativity from her in return.

      173. On December 18, 2017 Plaintiff was working in bay 29-003 on the

            floor when he asked Ms. Mertle, who was working in bay 29-005, if

            she could put a rubber plug in her bay in which he got no response

            from Ms. Mertle.

      174. Plaintiff then asked Ms. Mertle, again, if she could put the rubber plug

            in her bay because he was on the floor.

      175. In response, Ms. Mertle looked at Plaintiff and said, “well then put it

            away.”

      176. Plaintiff again asked Ms. Mertle and after many refusals, Plaintiff

            began to get up to put the item away.

      177. As Plaintiff attempted to get up, he began to feel a burning sensation

            in his knee.




                                        27
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19       PageID.28    Page 28 of 44




      178. After the incident, Plaintiff reported both the issue with Ms. Mertle

            and the injury to Defendant Gooding, but no report was taken until 2

            days later, on December 20, 2017.

      179. Within this report, Plaintiff stated to Defendant Gooding that

            teamwork was a must to be successful to get their jobs done correctly.

      180. Plaintiff continued to say that the actions of Ms. Mertle caused an

            injury because she was upset about Plaintiff coming back from

            wrongful termination and not allowing her to fill his position.

      181. Defendants allowed Ms. Mertle’s harassing and retaliatory actions to

            be perpetrated against Plaintiff without taking any remedial action.

      182. Plaintiff sought medical attention for his injury, and the Emergency

            Room doctor requested that he take 5 additional days off to rest his

            knee.

      183. Plaintiff submitted the previous information to Defendant Gooding.

      184. On June 1, 2018, Plaintiff used 4 FMLA hours, which left him with

            8.25 remaining hours until the following week, in which more hours

            would reload.

      185. On June 3, 2018, Plaintiff used 3 FMLA hours.




                                        28
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19        PageID.29   Page 29 of 44




      186. On June 4, 2018, Plaintiff had to have an unexpected procedure done

            which left him in pain, unable to drive, bend, or stand for long periods

            of time.

      187. Subsequently, Plaintiff had to call in without FMLA because he didn’t

            have enough time to cover the shift.

      188. On June 4, 2018 Plaintiff sent a text message to Defendant Boivin

            informing him of the unexpected procedure and inquired about the

            number of occurrences that he had.

      189. Defendant Boivin later replied that Plaintiff had a total of 8

            occurrences from December 22, 2017 through June 4, 2018.

      190. Yet, Plaintiff’s records indicate that he had 2 occurrences, a weather

            call-in which he was told was excused, and a call in for illness.

      191. Plaintiff grew worrisome considering the company policy stated that

            after the first 3 occurrences the employee would receive coaching, at 6

            occurrences the employee would receive counseling, at 8 or 9

            occurrences the employee would receive a final warning, and any

            more after that would result in termination.

      192. On or about June 7, 2018, Plaintiff reviewed his attendance with his

            supervisor, Defendant Gooding, and they found many inaccuracies




                                         29
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19      PageID.30     Page 30 of 44




            and dates that had been marked FMLA, were promised excused

            absences, or not properly reviewed as adjusted schedule.

      193. Furthermore, the review of Plaintiff’s attendance resulted in his

            discovery that he only had 2 occurrences with one pending due to

            weather on January 29, 2018.

      194. In the summer of 2018, Plaintiff received a six-month review.

      195. On or about August 14, 2018, Defendant Gooding informed Plaintiff

            that he was responsible for a generic review but Defendant Boivin,

            who previously tried to terminate Plaintiff, would be writing

            Plaintiff’s yearly review.

      196. Originally, Plaintiff spoke with Defendant Gooding about using 4

            weeks of Vacation Time (for an upcoming procedure to alleviate his

            back pain) so that he would still be compensated while off work.

      197. This had been done numerous times in the past with no issues.

      198. Defendant Gooding informed Plaintiff that it would not be a problem

            and to not worry about it.

      199. However, Plaintiff was informed that his Vacation Time had been

            denied by Defendant Boivin 2 weeks prior to the procedure.




                                         30
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19       PageID.31   Page 31 of 44




      200. Plaintiff went to Home Depot HR to address the matter and Plaintiff

            was informed by HR that it was the Manager’s (Defendant Boivin’s)

            discretion to approve or deny the request.

      201. Based on the Plaintiff’s past experiences with Defendant Boivin, he

            knew that any discretion would not be used in his favor due to his

            retaliatory animus against Plaintiff’s FMLA status and disability, and

            in retaliation for Plaintiff’s complaining about same.

      202. Subsequently, Defendant Boivin informed Defendant Gooding that

            Plaintiff would have to go on a Leave of Absence (LOA) for the

            upcoming procedure.

      203. Soon after, Plaintiff had to meet with District Manager Defendant

            Gomes, who reassured Plaintiff that his medical would be paid while

            on the LOA and Plaintiff would still be compensated.

      204. Plaintiff completed all necessary paperwork for his LOA and was

            approved.

      205. However, Plaintiff was denied for his FMLA recertification.

      206. Defendant Gomes reassured Plaintiff that he did not need to worry

            about recertifying for his FMLA Intermittent Leave until after

            Plaintiff came back from his LOA.




                                        31
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19       PageID.32    Page 32 of 44




      207. On or about August 17, 2018, Plaintiff underwent his anticipated

            procedure to alleviate his back pain.

      208. In order to limit exposure to germs and infections, Plaintiff had to

            refrain from showering for a minimum of 24 hours following the back

            procedure.

      209. Plaintiff’s pain progressively worsened and due to its severity, he took

            pain medications as prescribed.

      210. On or about August 18, 2018, Plaintiff informed MEM Defendant

            Boivin and Defendant Matt Gooding that he would not be able to

            work as a result of the side effects from the pain medication as well as

            his fear that he would be in violation of company policy regarding

            hygiene.

      211. Plaintiff also stated that he did not have any available FMLA time to

            use, therefore, it would be documented as an occurrence if the medical

            situation was not excused.

      212. On or about November 15, 2018, Plaintiff informed Human Resources

            that he needed intermittent leave due to his serious health condition.

      213. On or about November 23, 2018, Human Resources informed Plaintiff

            that he was not eligible for FMLA leave because he had not met the

            FMLA’s 1,250 hours work requirement.


                                         32
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19       PageID.33   Page 33 of 44




      214. Plaintiff was informed that he was 53 hours shy of the FMLA’s 1,250

            hour requirement.

      215. Plaintiff addressed his issues with HR’s determination/calculation.

      216. Plaintiff had lost hours due to a workers’ compensation incident and

            his LOA leave for surgery, which should have been applied toward his

            FMLA 1,250 hour requirement.

      217. If Plaintiff’s aforementioned hours were appropriately applied,

            Plaintiff would have qualified for intermittent leave of absence

            FMLA.

      218. Plaintiff submitted his FMLA paperwork at least two times.

      219. While Plaintiff’s first submission of FMLA paperwork was denied,

            his second submission was approved.

      220. On or around the beginning of December 2018, Plaintiff formally

            requested reasonable accommodations (until his FMLA review was

            complete) from his department head/supervisor and district manager.

      221. However, Plaintiff was informed that he would not be accommodated

            for his attendance due to his medical condition.

      222. Plaintiff was also informed that he had a pending write-up on his file

            due to the denied FMLA and he could either be put on a final warning

            or terminated due to his attendance related to his medical conditions.


                                        33
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19       PageID.34    Page 34 of 44




      223. On or around January 3, 2019, Plaintiff was informed that he was

            eligible for FMLA leave for his intermittent leave which began on

            November 30, 2018.

      224. Additionally, Plaintiff was informed that as of January 2, 2019, he had

            114.25 available FMLA hours to use.

      225. On January 14, 2019, Plaintiff was told by Home Depot HR that

            Plaintiff needed to be put on a medical LOA and that Plaintiff would

            be sent such paperwork to fill out.

      226. Thereafter, Plaintiff fully complied with all requests for any

            information and paperwork.

      227. However, Defendant Home Depot harassed and retaliated against

            Plaintiff by objecting to the medical paperwork Plaintiff’s doctor

            provided.

      228. Defendant Home Depot and Gomes, including Defendant Gomes

            refused to adhere to Plaintiff’s properly submitted paperwork and

            LOA verification.

      229. In fact, Defendant Home Depot and Gomes informed Plaintiff that

            they could not provide reasonable accommodations of temporary

            limited bending and stooping.




                                        34
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19          PageID.35   Page 35 of 44




      230. Defendant Home Depot and Gomes told Plaintiff that the only

            position he could work at was at store #2716 as a door greeter.

      231. The door greeter position would have been at half Plaintiff’s existing

            pay rate, caused additional travel times and costs, and would not have

            allowed Plaintiff to receive medical benefits.

      232. Most significantly, Plaintiff would have been removed from any

            FMLA protections.

      233. Defendant Home Depot and Gomes failed to provide Plaintiff’s

            reasonable accommodations in retaliation for Plaintiff’s FMLA/

            disability status.

      234. Plaintiff was further harassed and discriminated against by Defendant

            Home Depot and Gomes by their decision to not pay Plaintiff for

            actual hours worked by Plaintiff.

                                        COUNT 1
               VIOLATION OF THE FMLA - 29 U.S.C. § 2601 et seq.
         (Entitlement, Interference, Discrimination and Retaliation Claims)

      235. Plaintiff repeats and re-alleges the allegations set forth above.

      236. Plaintiff was an eligible employee within the meaning of the Family

            and Medical Leave Act (hereinafter “FMLA”) as of the date(s) he

            requested time off.



                                         35
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19        PageID.36      Page 36 of 44




      237. Plaintiff was employed by Defendant Home Depot for a time period

            greater than 12 months as of the date(s) he requested FMLA time as

            stated above.

      238. During the aforementioned 12 months, Plaintiff worked greater than

            1,250 hours.

      239. Defendants were at all relevant times an “employer” within the

            meaning of the FMLA.

      240. Defendants, as explained above, interfered with, restrained and denied

            Plaintiff’s exercise and attempted exercise of his rights under the

            FMLA by retaliating against him for taking his approved leave or not

            allowing Plaintiff to take appropriate leave under the Act.

      241. Defendants’ unlawful actions were made in an intentional and

            deliberate disregard for Plaintiff’s rights.

      242. As a direct and proximate result of Defendants’ unlawful actions,

            Plaintiff has sustained injuries and damages including, but not limited

            to, loss of earnings and earning capacity; loss of career opportunities;

            humiliation and embarrassment; mental and emotional distress;

            anxiety, indignation, depression, sleeplessness, weight fluctuation,

            loss of the ordinary pleasures of everyday life, inability to socialize

            and enjoy his community, including the right to a gainful occupation


                                          36
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19          PageID.37   Page 37 of 44




            of choice. Plaintiff is also entitled to additional compensatory and

            punitive damages.

      WHEREFORE, Plaintiff requests that this Court enter judgment against

            Defendants, jointly and severally, as follows:

            a.    Compensatory damages in whatever amount Plaintiff is found

                  to be entitled, including but not limited to past, present and

                  future pain and suffering, physical, mental and emotional

                  distress;

            b.    Exemplary and/or punitive damages in whatever amount

                  Plaintiff is found to be entitled;

            c.    Judgment for lost wages, past and future, in whatever amount

                  Plaintiff is found to be entitled;

            d.    An award for the value of lost fringe and pension benefits, past

                  and future;

            e.    Liquidated damages equal to the amount of wages, salary,

                  employment benefits, or other compensation denied or lost by

                  reason of Defendants’ violation of 29 USC 2617, plus interest;

            f.    An award of common law or statutory interest, costs, and

                  attorney fees;




                                         37
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19       PageID.38    Page 38 of 44




            g.    An injunction prohibiting any further acts of retaliation or

                  discrimination; and

            h.    Whatever other equitable relief appears appropriate at the time

                  of final judgment, including reinstatement, promotion or

                  employment.

            i.

                                    COUNT 2


                       VIOLATION OF MICHIGAN’S
          PERSONS WITH DISABILITIES CIVIL RIGHTS ACT
                               MCL 37.1101 et seq.
                           (Discrimination and Retaliation)

      243. Plaintiff repeats and reincorporates set forth above.

      244. At all times pertinent hereto, Defendants had at least 15 employees

            and was Plaintiff’s employer within the meaning of the Michigan

            Persons with Disabilities Civil Rights Act (PDCRA).

      245. The individual named Defendants were also Plaintiff’s “employer”

            within the meaning of the PDCRA.

      246. Plaintiff was a disabled person within the meaning of the PDCRA.

      247. Plaintiff was discriminated against by Defendants because of his

            disability and/or his perceived disability.



                                         38
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19        PageID.39    Page 39 of 44




      248. At all times relevant hereto, Plaintiff was qualified for his position

            with Defendants.

      249. Moreover, Plaintiff was able to perform the essential functions of his

            job, with or without reasonable accommodations.

      250. Such reasonable accommodations included, but were not limited to,

            allowing Plaintiff to take mental health absences to better care for

            himself.

      251. Providing such reasonable accommodations would not have resulted

            in any hardship to Defendants.

      252. Plaintiff suffered an adverse reaction when he was retaliated against

            due to his disability.

      253. Defendants knew or had reason to know of Plaintiff’s disability.

      254. As a direct and proximate result of Defendants’ unlawful actions,

            Plaintiff has sustained injuries and damages including, but not limited

            to, loss of earnings and earning capacity; loss of career opportunities;

            humiliation and embarrassment; mental and emotional distress; and

            loss of the ordinary pleasures of everyday life, including the right to a

            gainful occupation of choice. Plaintiff is also entitled to additional

            compensatory and punitive damages.




                                         39
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19         PageID.40    Page 40 of 44




      WHEREFORE, Plaintiff requests that this Court enter judgment against

Defendants, jointly and severally, as follows:

             a.    Compensatory damages in whatever amount Plaintiff is found

                   to be entitled, including but not limited to past, present and

                   future pain and suffering, physical, mental and emotional

                   distress;

             b.    Exemplary and/or punitive damages in whatever amount

                   Plaintiff is found to be entitled;

             c.    Judgment for lost wages, past and future, in whatever amount

                   Plaintiff is found to be entitled;

             d.    An award for the value of lost fringe and pension benefits, past

                   and future;

             e.    An award of interest, costs, and reasonable attorney fees;

             f.    An injunction prohibiting any further acts of retaliation or

                   discrimination; and

             g.    Whatever other equitable relief appears appropriate at the time

                   of final judgment, including but not limited to reinstatement.




                                          40
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19         PageID.41    Page 41 of 44




                                         COUNT 3

           INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

      255. Plaintiff repeats and reincorporates by reference the above stated

            paragraphs.

      256. As set forth above, Plaintiff was subjected to extreme and outrageous

            conduct by Defendants; Defendants’ conduct was intentional and

            reckless; and Defendants’ conduct caused Plaintiff severe emotional

            distress.

       WHEREFORE, Plaintiff requests that this Court enter judgment against

Defendants as follows:

            a.     Compensatory damages in whatever amount Plaintiff is found

                   to be entitled, including but not limited to past, present and

                   future pain and suffering, physical, mental and emotional

                   distress;

            b.     Exemplary and/or punitive damages in whatever amount

                   Plaintiff is found to be entitled;

            c.     Judgment for lost wages, past and future, in whatever amount

                   Plaintiff is found to be entitled;

            d.     An award for the value of lost fringe and pension benefits, past

                   and future;


                                          41
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19        PageID.42    Page 42 of 44




            e.    An award of interest, costs, and reasonable attorney fees;

            f.    An injunction prohibiting any further acts of retaliation or

                  discrimination; and

            g.    Whatever other equitable relief appears appropriate at the time

                  of final judgment.

                                        COUNT 4

            NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

      257. Plaintiff repeats and reincorporates by reference the above stated

            paragraphs.

      258. As set forth above, Plaintiff was subjected to extreme and outrageous

            conduct by Defendants.

      259. Defendants’ conduct was negligent and Defendants’ conduct caused

            Plaintiff severe emotional distress.

       WHEREFORE, Plaintiff requests that this Court enter judgment against

Defendants as follows:

            a.    Compensatory damages in whatever amount Plaintiff is found

                  to be entitled, including but not limited to past, present and

                  future pain and suffering, physical, mental and emotional

                  distress;




                                         42
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19      PageID.43    Page 43 of 44




            b.   Exemplary and/or punitive damages in whatever amount

                 Plaintiff is found to be entitled;

            c.   Judgment for lost wages, past and future, in whatever amount

                 Plaintiff is found to be entitled;

            d.   An award for the value of lost fringe and pension benefits, past

                 and future;

            e.   An award of interest, costs, and reasonable attorney fees;

            f.   An injunction prohibiting any further acts of retaliation or

                 discrimination; and

            g.   Whatever other equitable relief appears appropriate at the time

                 of final judgment.

                               Respectfully submitted,

                                /s/ Thomas R. Warnicke
                               Thomas R. Warnicke (P47148)
                               Law Offices of Thomas R. Warnicke, PLLC
                               Attorneys for Plaintiff
                               16291 W. 14 Mile Road, Suite 21
                               Beverly Hills, MI 48025
                               (248) 930-4411
                               tom@warnickelaw.com




                                        43
Case 2:19-cv-10689-MAG-SDD ECF No. 1 filed 03/07/19        PageID.44   Page 44 of 44




                                    JURY DEMAND

            Plaintiff hereby demands a jury trial in this action.



                                Respectfully submitted,

                                /s/ Thomas R. Warnicke
                                Thomas R. Warnicke (P47148)
                                Law Offices of Thomas R. Warnicke, PLLC
                                Attorneys for Plaintiff
                                16291 W. 14 Mile Road, Suite 21
                                Beverly Hills, MI 48025
                                (248) 930-4411
                                tom@warnickelaw.com




                                         44
